Citation Nr: 1132237	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-33 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for disabilities claimed to have resulted from surgery conducted at the Bay Pines VA Medical Center (VAMC) in August 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1942 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in June 2011.  Although the Veteran's representative was not in attendance, the Veteran went forward with the hearing.  This transcript has been associated with the file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent evidence to show that the Veteran's left eye disabilities were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA when it conducted the August 2004 cataract surgery or that his left eye disabilities were due to an event not reasonably foreseeable when conducting the August 2004 cataract surgery.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for disabilities claimed to have resulted from surgery conducted at the Bay Pines VAMC in August 2004 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in May 2006.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Board finds that the medical opinion the RO obtained in October 2006 is adequate to adjudicate the claim because the examiner reviewed the record on appeal, examined the Veteran, and thereafter provided an opinion based on citation to relevant evidence found in the claim's files.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The Veteran contends that his current left eye disabilities are attributable to the August 2004 left eye cataract surgery performed at the Bay Pines VAMC.  The Veteran contends that he was not aware of any risks with this surgery and he now suffers from double vision and glare in his left eye.  Therefore, he believes that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151.
The law provides that compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was:  1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA compares the veteran's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

In this regard, determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

With regard to consent, the Board notes that a record from July 2004, before the Veteran's surgery, indicated that the upcoming surgery was discussed with him.  The July 2004 consent form indicates the Veteran acknowledged that he was aware of the alternative methods of treatment, the risks involved in his surgery, and the possibility of complications.  The Veteran also signed that he acknowledged that no guarantee had been made concerning the expected results or outcome of the surgery.  At his June 2011 Board hearing the Veteran testified that he was not made aware that there were any risks associated with having the cataract surgery.  However, as discussed above, the Veteran signed and acknowledged the risks and complications associated with his surgery prior to having the surgery.  As such, there is no evidence that the Veteran did not have informed consent prior to having the cataract surgery of his left eye.

The Board will next turn to whether the Veteran has an additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA under 38 U.S.C.A. § 1151.

The Board has reviewed the August 2004 VA surgery records.  It was noted that in addition to the cataract surgery, the Veteran also required a vitrectomy during the surgery.  The October 2006 VA examiner explained this was required because the Veteran's capsular bag did not support the cataract which resulted in the need for an anterior vitrectomy and anterior chamber lens.  

The Board acknowledges that following the Veteran's surgery he was seen multiple times with vision complaints in his left eye.  See e.g., September 2004 VA treatment record.  In an August 2004 VA treatment record, the Veteran reported that his vision was now blurry.  A May 2005 VA treatment record reported the Veteran was complaining of double vision in his left eye.  A March 2006 VA treatment record indicated the Veteran was complaining of blurry vision and a scratchy left eye.  In an April 2006 VA treatment record the Veteran told the examiner that he was very unhappy with the August 2004 cataract surgery results.

The Veteran also testified at the June 2011 Board hearing that he was suffering from double vision in his left eye and he had problems with the glare from lights.  The Veteran's son also testified that his father's left eye vision had progressively gotten worse since his August 2004 surgery.  Both the Veteran and his son testified that the physician who actually performed the surgery was essentially practicing on the Veteran and was not as proficient as he should have been.

The Board has also reviewed the October 2006 VA examination report.  At this examination the Veteran reported that he had glare and double vision in his left eye.  He also reported that he suffered from blurred vision of the left eye.  The Veteran informed the physician that he had private cataract surgery done on his right eye and he was pleased with the results.  The examiner reviewed the claims file, including the August 2004 surgical records, and examined the Veteran.

The examiner determined that due to the advanced stage of the Veteran's left eye cataract, a larger incision was necessary to complete the surgery.  As noted above, the examiner also reported the advanced cataract caused the capsular bag to not support the cataract and this resulted in the vitrectomy.  The examiner further stated the result of the vitrectomy was a larger surgical pupil which was causing the Veteran's double vision and glare.  

The examiner determined that he could not state the Veteran's left eye disabilities were due to carelessness, negligence, lack of proper skill or judgment on behalf of the VAMC.  In determining foreseeability, the October 2006 VA examiner indicated that the complications from the Veteran's left eye cataract surgery were an ordinary risk and reasonably foreseeable for that type of surgery.  The examiner also noted that all risks were discussed with the Veteran prior to beginning the surgery.  

The October 2006 VA examiner did determine that it was at least as likely as not that the Veteran's August 2004 surgery did cause additional disabilities.  However, he went on to state that the complication which occurred could have happened at any private facility.  The examiner also noted that the Veteran had poor visual acuity prior to surgery and his overall visual acuity has actually improved, although the glare and double vision were still problems.

The Board again notes that even if the presence of additional disability is conceded, without a finding of negligence or an event that was not reasonably foreseeable, the Veteran cannot prevail on his 38 U.S.C.A. § 1151 claim.  As discussed above, there is no finding of negligence, carelessness, lack of proper skill, or error in judgment, and a medical professional has opined that the complication which occurred was reasonably foreseeable.

The Board acknowledges that the Veteran believes his current left eye disabilities warrant compensation under 38 U.S.C.A. § 1151.  Unfortunately, as a layperson, he is not competent to provide evidence regarding the causation of a particular disability, nor is he competent to make statements regarding the medically appropriate standard of care.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, the Board finds the Veteran's statements as to the existence of an additional disability and the standard of care provided to be unpersuasive.

The record is devoid of any competent clinical evidence reflecting that any additional disability was proximately caused by the VA's carelessness, negligence, lack of proper skill, error in judgment, or an event not reasonably foreseeable.  In light of the above, the Board must conclude that the preponderance of the competent and credible evidence of record is against the claim.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for left eye disabilities claimed to have resulted from surgery conducted at the Bay Pines VAMC in August 2004 is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


